DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/16/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “wherein the first NMOS transistor is a low power NMOS transistor.” The underlined portion renders the claim indefinite. The term "low" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Low” is defined as " situated or passing below the normal level, surface, or base of measurement, or the mean elevation” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe what the power budget of the first NMOS should be in order to be considered being a “low” power NMOS. The term “low” requires a normal level or base of measurement below which the measurement is considered “low” neither the claims nor the specification defines this base measurement. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the base measurement. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “wherein the second NMOS transistor is a high power NMOS transistor.” The underlined portion renders the claim indefinite. The term "high" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “High” is defined as " situated or passing above the normal level, surface, or base of measurement, or elevation” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe what the power budget of the second NMOS should be in order to be considered being a “high” power NMOS. The term “high” requires a normal level or base of measurement above which the measurement is considered “high” neither the claims nor the specification defines this base measurement. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the base measurement. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites “wherein the first NMOS transistor is a low power NMOS transistor, and the second NMOS transistor is a high performance NMOS transistor.” The underlined portions render the claim indefinite. The term "low" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Low” is defined as " situated or passing below the normal level, surface, or base of measurement, or the mean elevation” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe what the power budget of the first NMOS should be in order to be considered being a “low” power NMOS. The term “low” requires a normal level or base of measurement below which the measurement is considered “low” neither the claims nor the specification defines this base measurement. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the base measurement. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. The term "high" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “High” is defined as " situated or passing above the normal level, surface, or base of measurement, or elevation” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe what the performance of the second NMOS should be in order to be considered being a “high” performance NMOS. The term “high” requires a normal level or base of measurement above which the measurement is considered “high” neither the claims nor the specification defines this base measurement. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the base measurement. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Allowable Subject Matter
Claims 2 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Re claim 1, Kanakasabapathy teaches an integrated circuit structure, comprising: 
a first NMOS transistor (FET corresponding to fins 22, Kanakasabapathy teaches that the fins 22/22’ can be bodies for n-FET devices [0042]), comprising: 
a first pair of fins (fins 22) comprising monocrystalline silicon ([0034]); 
a first portion of a gate dielectric layer (gate dielectric of gate stack 24 [0046-0048]) over tops of and along sidewalls of the first pair of fins, the gate dielectric layer comprising hafnium and oxygen ([0047]); 
a first work function metal layer (diffusion barrier layer TaN, all materials have a work function) over the first portion of the gate dielectric layer, the first work function metal layer comprising tantalum and nitrogen ([0048]); and 
a first portion of a fill metal over the first portion of the second work function metal layer ([0048]); and 
a second NMOS transistor (FET corresponding to fins 22’, Kanakasabapathy teaches that the fins 22/22’ can be bodies for n-FET devices [0042]), comprising: 
a second pair of fins (fins 22’) comprising monocrystalline silicon ([0034]); 
a second portion of the gate dielectric layer (gate dielectric of gate stack 24 [0046-0048]) over tops of and along sidewalls of the second pair of fins. 
Kanakasabapathy further teaches wherein the gate dielectric structure and the gate electrode structure of the transistors corresponding to 22 and 22’ can be different.

The prior art, Wang teaches forming a high voltage NMOS and low voltage NMOS on the same substrate however, the power requirements are tuned by channel implants not through the use of different workfunction layers.
 
However, the prior art does not explicitly teach nor render obvious all of the limitations above and additionally wherein the first NMOS has a TaN workfunction layer and the second NMOS has a TiAlN workfunction layer and both the first NMOS and second NMOS share the same fill metal and wherein the second NMOS does not include the TaN workfunction layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812